—Appeal from an order of the Supreme Court at Special Term (Conway, J.), entered October 9, 1985 in Albany County, which granted petitioner’s application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the certificate of nomination naming respondent Mario J. Rossetti as the Right to Life Party candidate for the office of Justice of the Supreme Court for the Eighth Judicial District in the November 5, 1985 general election.
Order affirmed, without costs, upon the opinion of Justice *586Edward S. Conway at Special Term. Mahoney, P. J., Main, Casey, Weiss and Levine, JJ., concur.